Citation Nr: 1342532	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  00-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for right retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2001 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In July 2002, a hearing was held at the RO before the undersigned member of the Board, and a transcript of this hearing is of record.  In June 2003 and March 2009, the Board remanded the appeal for additional development.  

A December 2012 Board decision that denied entitlement to a compensable initial evaluation for the Veteran's service-connected right retropatellar pain syndrome was vacated and remanded to the Board for additional development by a June 2013 Order of the United States Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Remand.  


FINDINGS OF FACT

1.  Prior to December 14, 2006, the Veteran's right retropatellar pain syndrome is manifested by mostly full range of motion, crepitus and complaints of pain without objective evidence of additional compensable functional impairment; instability and frequent episodes of locking and effusion have not been demonstrated.

2.  During the period from December 14, 2006 to May 27, 2009, the Veteran's right knee disability range of motion was to 90 degrees flexion with pain.  

3.  From May 28, 2009, the Veteran's right retropatellar syndrome is manifested by essentially normal range of motion, crepitus and complaints of pain without objective evidence of additional compensable functional impairment; instability and frequent episodes of locking and effusion have not been demonstrated.

CONCLUSIONS OF LAW

1.  Prior to December 14, 2006 and from May 28, 2009, the criteria for a compensable rating for right retropatellar pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2.  From December 14, 2006 to May 27, 2009, the Veteran's retropatellar pain syndrome is assigned a 10 percent disability rating.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Further, in claims for higher ratings for musculoskeletal disabilities, where the Veteran has a non-compensable rating and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, supra; Id.  

However, pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran is currently assigned a non-compensable rating under Diagnostic Code 5299-5260 for his right retropatellar pain syndrome.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

There are several diagnostic codes applicable to the Veteran's claim.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  38 C.F.R. § 4.71a (2013).

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A non-compensable rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A non-compensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in applying Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See also 38 C.F.R. § 4.59 (2013).

There is evidence of chondromalacia in this case.  Chondromalacia is abnormal softening of cartilage.  McIntosh v. Brown, 4 Vet. App. 553, 556 (1993).  Chondromalacia may be rated by analogy under Diagnostic Code 5014 for osteomalacia which requires that the disability be rated on limitation of motion of the affected part as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  As the disorder also is related to cartilage, the Board will consider a rating under Diagnostic Code 5258, which assigns a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  As discussed below, however, the objective evidence of record does not contain findings of any of the following: ankylosis of the knee (rated under Diagnostic Code 5256); removal of semilunar cartilage (rated under Diagnostic Code 5259); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263).  38 C.F.R. § 4.71a.  As such, ratings under these Diagnostic Codes are not applicable.

The Veteran underwent a general VA examination in September 1998.  He reported knee pain when standing for long periods or jogging.  He treated his condition with Motrin, which provided some relief.  On examination, the right knee had a normal configuration.  There was no effusion, and the patella was not floating.  Internal-external ligaments were intact.  Range of motion was normal.  

During an October 1999 RO hearing, the Veteran testified that his right knee "really doesn't hurt."  VA treatment records dated October 1999 reflect full range of motion in the right knee.  X-rays dated December 1999 were normal.

At his July 2002 Board hearing, the Veteran testified that his right knee was not weak and did not give out on him.  He did not wear a brace.  His main complaint was pain.

The Veteran underwent a VA examination in July 2003.  He reported aching in his knee, but denied any locking or swelling.  On examination, there was no swelling or warmth in the knee.  The Veteran had 3 inches of genu varus.  Drawer sign and McMurray's sign were negative.  There was no patellar crepitance, and the knees were stable.  Range of motion was 0 degrees of extension to 140 degrees of flexion.  X-rays showed normal findings.

An additional VA examination was conducted in August 2003.  The Veteran reported aching in his knee, but denied any swelling, locking, or giving way.  He had difficulty with stairs.  On examination, range of motion of the knee was 0 degrees of extension to 135 degrees of flexion.  There was loud crepitation with motion.  There was no ligamentous laxity.  McMurray, Lachman, and anterior drawer signs were negative.  There was a varus deformity of the knee.  X-rays were normal.

VA treatment records dated September 2004 show the Veteran complained of tenderness in the knees.  Examination revealed full range of motion in the knee.  Additional records dated April 2005 show the Veteran complained of stiffness in the knees in the morning, as well as pain at times.  On examination, there was no warmth, effusion, swelling, or tenderness of the knee.  There was some mild crepitus.  Range of motion was full.  X-rays were normal.  

In August 2005, the Veteran reported stiffness of the right leg with prolonged sitting.

In November 2005, the Veteran submitted a statement indicating his knee condition had worsened.  A November 2005 MRI revealed a horizontal tear of the posterior horn of the medial meniscus.  VA treatment records show the Veteran denied locking, swelling, or giving way.  Examination revealed a 1+ varus deformity and a positive patellofemoral grind test.  Extension was 0 degrees and flexion was 120 degrees.  There was no medial or lateral laxity present.  Lachman and pivot testing were negative, though step-off testing was positive.  McMurray's was also positive.  There was medial joint line tenderness.  The Veteran was diagnosed with chondromalacia of the right patella.

Records dated June 2006 show unrestricted range of motion and no swelling.  Additional records dated July 2006 show full extension and 120 degrees of flexion.  A patellofemoral grind test was negative.  There was no effusion or joint laxity present.  Lachman testing was positive and McMurray testing was negative.  A tibial step-off test was also positive.

The Veteran was afforded a VA examination in August 2006.  The Veteran reported being able to stand for about an hour, and being able to walk between a quarter-mile and a mile.  He reported having pain in his knee but denied any flare-ups.  On examination, the Veteran had a normal gait.  Range of motion was 0 degrees of extension to 140 degrees of flexion.  There was no additional limitation following repetitive motion.  There was no ankylosis or bone loss.  There was no patella tenderness or laxity.  X-rays from July 2006 were normal.

On December 14, 2006, the Veteran complained of pain with occasional locking.  On examination, range of motion was 0 degrees of extension to 90 degrees of flexion with complaints of pain.  No gross instability was detected.  X-rays revealed no gross abnormality.  An MRI showed a medial meniscal tear and osteochondral disease of the medial femorotibial compartment.

An additional VA examination was conducted in December 2007.  The Veteran reported being able to stand for 30 minutes and being able to walk between a quarter-mile and a mile.  He reported diffuse pain in the knee, but denied any flare-ups.  On examination, active range of motion was 0 degrees of extension and 120 degrees of flexion, with the onset of pain at 115 degrees.  There was no additional limitation following repetitive motion.  There was no crepitation, grinding, instability, effusion, or locking.  

The Veteran underwent another VA examination on May 28, 2009.  Range of motion was 0 degrees extension to 140 degrees of flexion.  There was no objective evidence of pain with active motion, and no additional pain or limitation of motion following repetitive testing.

A VA examination dated July 2010 show the Veteran reported being unable to stand for more than ten minutes and unable to walk for more than a few yards.  He reported diffuse pain all over his body, including the right knee.  On examination, there was no clicking, snapping, grinding, or instability.  Range of motion was 0 degrees extension to 140 degrees of flexion.  There was no objective evidence of pain with active motion, and no additional pain or limitation of motion following repetitive testing.

On a March 2011 VA examination of the joints, the Veteran had range of motion of the right knee from 0 degrees extension to 140 degrees flexion.  There was no objective evidence of painful motion and no additional limitation of motion following repetition.  On examination, there was no evidence of grinding, instability, patellar abnormality, or meniscus abnormality.  

Based on the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's right retropatellar pain syndrome, except from December 14, 2006 to May 27, 2009.

First, while the evidence reflects findings of a meniscus abnormality, there are no x-ray findings of arthritis in the right knee.  In fact, x-rays taken throughout the period on appeal reflect normal findings.  

Second, the evidence does not reflect compensable levels of limited motion at any point during the period on appeal.  The Veteran consistently demonstrated full extension that was not limited by pain or other factors.  Flexion was never less than 90 degrees during the period on appeal, even when pain and other limiting factors were considered.  Indeed, flexion was most often measured at a full 140 degrees throughout the period on appeal, including on the Veteran's three most recent VA examinations.  A compensable rating requires flexion limited to 45 degrees or less.  Therefore, higher ratings under Diagnostic Codes 5260 and 5261 are not warranted.

Third, there are no objective findings of instability during the period on appeal, and the Veteran consistently denied symptoms of weakness or giving way in the knee.  Therefore, a rating under Diagnostic Code 5257 is not warranted.

Finally, the evidence reflects a torn meniscus in the right knee, and therefore the Board has considered a rating under Diagnostic Code 5258 for dislocated semilunar cartilage.  However, the 20 percent rating assigned for that disability contemplates frequent episodes of locking, pain, and effusion into the joint.  While the Veteran reported knee pain, there were no subjective complaints or objective findings of knee effusion at any point during the period on appeal.  The Veteran reported occasional locking of the knee in December 2006, but denied locking both before and after that point.  Therefore, the evidence does not demonstrate that the Veteran's symptoms are consistent with the criteria found in Diagnostic Code 5258.

The Board is cognizant that the intent of the Rating Schedule is to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, supra.  However, pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher rating under VA regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system, and "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance in order to constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran had full range of motion of his right knee in October 1999, July 2003, September 2004, April 2005, August 2006, May 2009, July 2010, and March 2011.  Range of motion was nearly full at 135 degrees of flexion in August 2003 and 120 degrees of flexion in November 2005, June 2006, and December 2007.  At the May, 2009, July 2010, and March 2011 VA examinations, there was no objective evidence of pain with active motion, and no additional pain or limitation of motion following repetitive testing, providing evidence against the Veteran's claim that he should be awarded a compensable rating based on painful motion.  There is also no objective evidence of chronic instability or frequent locking or effusion of the right knee during the period on appeal.  

The Board has considered the Veteran's statements that his service-connected disability is worse than currently evaluated.  He is clearly competent to report symptoms, such as pain or locking, because this requires only personal knowledge as it comes to him through his senses.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to identify a specific level of disability pursuant to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings address the criteria under which the disability is evaluated.  The Board finds these records to be more probative than the Veteran's subjective complaints.  

Considering all the evidence, the functional impairment caused by the Veteran's right knee retropatellar syndrome is generally minimal.  Accordingly, the Board finds that a non-compensable disability rating is warranted prior to December 14, 2006 and from May 28, 2009.  

However, the Veteran did have a period where his disability displayed more severe symptoms.  At the December 14, 2006 VA examination, the Veteran experienced a significant reduction in range of motion, and was only able to flex his right knee to 90 degrees with demonstrated pain.  While this is not compensable under any of the diagnostic codes discussed above, it represents a significant deviation from the Veteran's baseline state during most of the period on appeal.  Accordingly, assignment of staged ratings is appropriate.  For the period from December 14, 2006 until May 28, 2009, when the Veteran again displayed full range of motion with objective evidence of pain, the Board will assign a 10 percent disability rating in recognition of the Veteran's subjective complaints of pain and locking, as well as his diminished range of motion.  See 38 C.F.R. § 4.59.  

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.   

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that in cases such as this in which a veteran is appealing an initial disability rating assigned after a grant of service connection, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcripts have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's right knee.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with the opportunity to submit evidence and arguments in support of his claims.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


ORDER

Prior to December 14, 2006, and from May 28, 2009, an initial compensable rating for right retropatellar pain syndrome is denied. 

From December 14, 2006 to May 27, 2009, a 10 percent disability rating for right retropatellar pain syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


